FILE COPY

      RE: Case No. 14-0578                   DATE: 2/21 /20L5
      CoA   #: 13-12-00596-cV      TC#: CL-I0.0697-E
STYLE : TONY GARCIA
   v. HERALDO ESCOBAR
      Today the Supreme Court of Texas denied the
petition for review in the above-re ferenced case .


                        MS. DORIAN E.   RÀMIREZ
                        CLERK, THIRTEENTH COURT OF
                        AP PEALS
                        901 LEOPARD STREET, lOTH FLOOR
                        coRPUS CHRÌSTI, TX 184A1